 



EXHIBIT 10.2
SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
     This Second Amendment to Amended and Restated Loan and Security Agreement
(the “Second Amendment”) is made as of this 3rd day of October, 2007 by and
among
     National City Business Credit, Inc., an Ohio corporation with offices at
1965 E. Sixth Street, Cleveland, Ohio 44114, as administrative agent (in such
capacity, herein the “Administrative Agent”), for the ratable benefit of the
“Revolving Credit Lenders”, who are, at present, those financial institutions
identified on the signature pages of this Second Amendment and who in the future
are those Persons (if any) who become “Revolving Credit Lenders” in accordance
with the provisions of the Loan Agreement (as defined below);
     National City Business Credit, Inc., as collateral agent (in such capacity,
herein the “Collateral Agent”), for the ratable benefit of the Revolving Credit
Lenders;
     and
     The Revolving Credit Lenders;
     and
     Value City Department Stores LLC (in such capacity, the “Lead Borrower”),
an Ohio limited liability company with its principal executive offices at 3241
Westerville Road, Columbus, Ohio 43224-3751, as agent for the following
(individually, a “Borrower” and collectively, the “Borrowers”):
Said Value City Department Stores LLC (“VCDS LLC”); and
Gramex Retail Stores, Inc. (“Gramex”), a Delaware corporation with its principal
executive offices at 3241 Westerville Road, Columbus, Ohio 43224; and
Filene’s Basement, Inc. (“Filene’s”), a Delaware corporation with its principal
executive offices at 3241 Westerville Road, Columbus, Ohio 43224-3751; and
Value City of Michigan, Inc. (“VC Michigan”), a Michigan corporation with its
principal executive offices at 36901 Warren Road, Westland, Michigan 48185;
GB Retailers, Inc. (“GBR”), a Delaware corporation with its principal executive
offices at 3241 Westerville Road, Columbus, Ohio 43224; and

1



--------------------------------------------------------------------------------



 



Retail Ventures Jewelry, Inc. (“Jewelry”), an Ohio corporation with its
principal executive offices at 3241 Westerville Road, Columbus, Ohio 43224;
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
WITNESSETH:

  A.   Reference is hereby made to that certain Amended and Restated Loan and
Security Agreement dated as of July 5, 2005 (the “Loan Agreement”) among (i) the
Lead Borrower, (ii) the other Borrowers, (iii) the Revolving Credit Lenders,
(iv) the Administrative Agent, and (v) the Collateral Agent.     B.   VCDS LLC
and GBR intend to sell, assign and transfer certain of their leasehold
interests, more particularly described on Exhibit 1.7A hereto (collectively, the
“Leaseholds”) in accordance with the terms and conditions of that certain
Agreement to Acquire Leases and Lease Properties dated as of October 3, 2007 by
and between, among others, VCDS LLC, GBR and Burlington Coat Factory Warehouse
Corporation.     C.   The sale of the Leaseholds by VCDS LLC and GBR without the
consent of the Majority Lenders would constitute an Event of Default under the
Loan Agreement.     D.   The Parent and the Borrowers have requested that the
Revolving Credit Lenders consent to the sale of the Leaseholds by VCDS LLC and
GBR, waive any Events of Default arising therefrom, and modify and amend certain
provisions of the Loan Agreement.     E.   The Revolving Credit Lenders have
agreed to so consent, waive and modify certain provisions of the Loan Agreement
as provided herein.

     Accordingly, the parties hereto agree as follows:

1.   Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.   2.  
Amendments to Loan Agreement.

  a.   Amendments to Article 1 of Loan Agreement. The provisions of Article 1 of
the Loan Agreement are hereby amended as follows :

  (a)   The definition of “Permitted Disposition” is hereby amended by deleting
the period at the end of clause (h)(D) and adding the following new clause:

2



--------------------------------------------------------------------------------



 



      and; (i) the sale, assignment or other disposition of the Designated
Leaseholds for cash consideration and any “going out of business” sales of
Inventory with respect to such Designated Leaseholds, in accordance with the
terms of. the Burlington Agreement.

  (b)   The definition of “Permitted Indebtedness” is hereby amended by deleting
the word “and” at the end of clause (n), relettering clause (o) as clause
(p) and inserting the following new clause (o):         (o) Indebtedness
consisting of the RVI Indemnity as defined in the Burlington Agreement; and    
(c)   The following definitions are hereby added to Article I of the Loan
Agreement in appropriate alphabetical order:         “Burlington Agreement”:
that certain Agreement to Acquire Leases and Lease Properties dated as of
October 3, 2007 by and between, among others, VCDS LLC, GBR and Burlington Coat
Factory Warehouse Corporation.         “Designated Leaseholds”: Those certain
Leases and Leasehold Interests of VCDS LLC and GBR described on Exhibit 1.7A
hereto..         “Second Amendment Effective Date”: October 3, 2007.

3.   Amendments to Article 5 of the Loan Agreement. The provisions of Article V
of the Loan Agreement are hereby amended as follows:

  a.   The provisions of Section 5.4(c)(ii) of the Loan Agreement are hereby
amended by adding the words “as a result of the sale, assignment, or disposition
of the Designated Leases and any “going out of business” sales of Inventory with
respect to such Designated Leaseholds, all pursuant to the Burlington
Agreement,” at the beginning thereof after the words “Other than” and before the
words “leased departments.”     b.   The provisions of Section 5.19(b) of the
Loan Agreement are hereby amended by adding the following at the end of the
first sentence thereof:

The Administrative Agent and the Revolving Credit Lenders agree that,
notwithstanding the foregoing, the sale of the Designated Leaseholds and any
“going out of business” sales of Inventory with respect to such Designated
Leaseholds shall not be deemed to constitute the failure of the Loan Parties to
operate substantially in accordance with the Business Plan for the 2007 Fiscal
Year.

3



--------------------------------------------------------------------------------



 



4.   Amendments to Exhibits to Loan Agreement.

  a.   All existing Exhibits to the Loan Agreement are hereby amended and
restated in their entirety in the forms of such Exhibits attached hereto and
incorporated by reference herein.     b.   The Loan Agreement is hereby amended
by adding Exhibit 1.7A in the form annexed hereto.

5.   Release of Encumbrances. Upon the effectiveness of this Second Amendment
and the sale or disposition of the Designated Leases, as long as no Event of
Default then exists and is continuing, the Collateral Agent shall release any
Encumbrances which the Collateral Agent holds on the Designated Leases (but not
the proceeds from the disposition thereof) to secure the Liabilities. Such
release shall, in all events, be subject to the provisions of Sections 8.4 and
8.5 of the Loan Agreement. The release of the Designated Leases shall in no way
limit, modify, affect, or impair the rights of the Collateral Agent to continue
to hold the balance of the Collateral to secure the Liabilities, including,
without limitation, the rights of the Borrowers under the Burlington Agreement
(including, without limitation, with respect to the letter of credit issued on
behalf of Burlington Coat Factory Warehouse Corporation in favor of VCDS LLC
thereunder).

6.   Representations and Warranties. The Borrowers hereby restate and reaffirm
all representations, warranties, and covenants set forth in the Loan Agreement
and the other Loan Documents as of the date hereof.

7.   Conditions Precedent to Effectiveness. This Second Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:

  a.   This Second Amendment shall have been duly executed and delivered by the
Majority Lenders and the other parties hereto, and shall be in full force and
effect and shall be in form and substance satisfactory to the Administrative
Agent and the Majority Lenders.     b.   All action on the part of the Borrowers
necessary for the valid execution, delivery and performance by the Borrowers of
this Second Amendment and all other documentation, instruments, and agreements
to be executed in connection herewith shall have been duly and effectively taken
and evidence thereof satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.     c.   The Lead Borrower and each other
Loan Party shall each have delivered the following to the Administrative Agent,
in form and substance satisfactory to the Administrative Agent:

  (a)   Certificate of each Loan Party’s Secretary of the due adoption,
continued effectiveness, and setting forth the text of each corporate

4



--------------------------------------------------------------------------------



 



      resolution adopted in connection with the loan arrangement, as modified by
the Second Amendment, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents.

  (b)   Opinion of counsel to the Loan Parties.

  d.   All costs and expenses incurred by the Agents in connection with the
preparation and negotiation of this Second Amendment and related documents
(including the fees and expenses of counsel to the Agents), shall have been paid
in full.     e.   After giving effect to this Second Amendment, no Default or
Event of Default shall be then occurring.     f.   The Loan Parties shall have
executed and delivered to the Administrative Agent such other documents,
instruments, and agreements as may be required by the Administrative Agent.

8.   Miscellaneous.

  a.   This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which, when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
    b.   This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
c.   Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.     d.   The Loan Parties shall
pay on demand all costs and expenses of the Agents, including, without
limitation, reasonable attorneys’ fees in connection with the preparation,
negotiation, execution and delivery of this Second Amendment.     e.   This
Second Amendment and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the law of State
of Ohio.

[SIGNATURE PAGES FOLLOW]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as
of the day and year first above written.


          BORROWERS:  VALUE CITY DEPARTMENT STORES LLC
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Vice President     

            GRAMEX RETAIL STORES, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            FILENE’S BASEMENT, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer   

6



--------------------------------------------------------------------------------



 



         

            VALUE CITY OF MICHIGAN, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            GB RETAILERS, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            RETAIL VENTURES JEWELRY, INC.
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            NATIONAL CITY BUSINESS CREDIT, INC.
(Administrative Agent, Collateral agent and revolving credit lender)
      By:   /s/ Daniel O'Rourke        Name:   Daniel O'Rourke        Title:  
Director   

7



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
      By:   /s/ Thomas Araujo        Name:   Thomas Araujo        Title:   Vice
President   

            WELLS FARGO RETAIL FINANCE II, LLC
      By:   /s/ Adam Davis        Name:   Adam Davis        Title:   Assistant
Vice President   

            THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Mark J. Long        Name:   Mark J. Long        Title:   Vice
President   

8



--------------------------------------------------------------------------------



 



         

            GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Rebecca A. Ford        Name:   Rebecca A. Ford        Title:  
Duly Authorized Signatory   

            HSBC BUSINESS CREDIT (USA), INC.
      By:   /s/ Jimmy Schwartz        Name:   Jimmy Schwartz        Title:  
Vice President   

            WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
      By:   /s/ Vicki Geist        Name:   Vicki Geist        Title:   Director 
 

            LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ Eileen Roethier        Name:   Eileen Roethier        Title:  
First Vice President   

9